United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3225
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Randy L. Lorenz,                        *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: March 31, 2010
                                Filed: April 5, 2010
                                 ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

      Randy Lorenz appeals the sentence the district court1 imposed after he pleaded
guilty to being a felon in possession of a firearm, in violation of 18 U.S.C.
§§ 922(g)(1) and 924(a)(2). His counsel has moved to withdraw and has filed a brief
under Anders v. California, 386 U.S. 738 (1967).

      Lorenz pleaded guilty pursuant to a plea agreement that contained an appeal
waiver, which we will enforce. Lorenz’s appeal falls within the scope of the waiver,

      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
the record shows the requisite knowledge and voluntariness, and enforcing the appeal
waiver would not constitute a miscarriage of justice. See United States v. Andis, 333
F.3d 886, 889-92 (8th Cir. 2003) (en banc) (court should enforce appeal waiver and
dismiss appeal where it falls within scope of waiver, both plea agreement and waiver
were entered into knowingly and voluntarily, and no miscarriage of justice would
result); see also United States v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir. 2000)
(per curiam) (enforcing appeal waiver in Anders case).

      Having reviewed the record independently, see Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues not covered by the waiver. Accordingly,
we grant counsel leave to withdraw, and we dismiss this appeal.
                      ______________________________




                                         -2-